In a proceeding pursuant to CFLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Kings County (Kurtz, Ct. Atty. Ref.), dated April 4, 2008, which, after a hearing, denied the petition and, in effect, directed the parties to proceed to arbitration.
Ordered that the order is affirmed, with costs.
The record supports the Supreme Court’s determination that there was physical contact between the vehicle of the petitioner’s insured and an unidentified vehicle (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). Accordingly, the Supreme Court properly denied the petition and, in effect, directed the parties to proceed to arbitration (cf. Matter of Nova Cas. Co. v Musco, 48 AD3d 572, 573 [2008]). Florio, J.P., Miller, Covello and Austin, JJ., concur.